Exhibit 10.11

EXECUTION COPY

CASH AMERICA INTERNATIONAL, INC.

AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT

As of May 25, 2012

To the Persons Named on

Annex 1 Hereto

Ladies and Gentlemen:

Cash America International, Inc., a Texas corporation (hereinafter, the
“Company”), together with its successors and assigns, agrees with you as
follows:

 

1. PRELIMINARY STATEMENTS.

WHEREAS, the Company issued and sold $40,000,000 in aggregate principal amount
of its 6.12% Senior Notes due December 28, 2012 (as they may be amended,
restated or otherwise modified from time to time, and together with any and all
other notes for which such notes, or any successor notes, have been substituted
or exchanged, collectively, the “Notes”) pursuant to that certain Note Purchase
Agreement, dated as of December 28, 2005, as amended by that certain Amendment
No. 1 to Note Purchase Agreement, dated as of December 11, 2008 (as in effect
immediately prior to giving effect to the Amendments provided for hereby, the
“Existing Note Purchase Agreement”, and as amended as contemplated hereby, the
“Note Purchase Agreement”);

WHEREAS, the Company represents to each of you that the register for the
registration and transfer of the Notes provided for in Section 11.05 of the
Existing Note Purchase Agreement indicates that (i) each of the parties named in
Annex 1 (collectively, the “Current Holders”) to this Amendment No. 2 to Note
Purchase Agreement (this “Amendment Agreement”) is currently a holder of the
Notes whose outstanding principal amount is indicated in such Annex, and
(ii) the Current Holders are currently the holders of the entire outstanding
principal amount of the Notes;

WHEREAS, Enova International, Inc. (“Enova”), a Wholly-Owned Subsidiary of the
Company, is preparing to make an initial public offering of a portion of its
common stock as more particularly described in a Form S-1 and several amendments
thereto currently on file with the United States Securities and Exchange
Commission (as amended, the “S-1”), and upon completion of the sale of such
common stock, Enova will no longer be a Wholly-Owned Subsidiary of the Company
but the Company will hold at least 80% of the outstanding common stock of Enova
(the “Transaction”); and

WHEREAS, in order to permit the Transaction, the Company has requested that the
Current Holders amend certain provisions of the Existing Note Purchase
Agreement, and the



--------------------------------------------------------------------------------

Current Holders are willing to amend the Existing Note Purchase Agreement (the
amendments to the Existing Note Purchase Agreement as provided for by this
Amendment Agreement are referred to herein, collectively, as the “Amendments”),
on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, subject to the conditions precedent set forth in Section 5
hereof, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

2. DEFINED TERMS.

Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Note Purchase Agreement.

 

3. AMENDMENTS TO THE EXISTING NOTE PURCHASE AGREEMENT.

Subject to Section 5, the Existing Note Purchase Agreement is hereby amended as
provided for by this Amendment Agreement as follows:

1. Section 2.01 of the Existing Note Purchase Agreement is hereby amended by
adding the following new terms in proper alphabetical order:

““Enova” means Enova International, Inc., a Delaware corporation, so long as
(i) it is a Non-Wholly-Owned Subsidiary and (ii) not less than 80% of its equity
interests and voting interests are owned by the Company or the Company’s
Wholly-Owned Subsidiaries.”

““Enova Entities” means Enova and each of its Wholly-Owned Subsidiaries.”

2. Section 9.02 of the Existing Note Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

“9.02 Consolidated Net Worth.

The Company will not permit Consolidated Net Worth at any time to be less than
the sum of (a) $270,000,000 plus (b) 50% of Consolidated Adjusted Net Income
(but only if positive) for each Fiscal Quarter ending on or after September 30,
2005 plus (c) 100% of Net Equity Proceeds received after the Closing Date plus
(d) if Enova International, Inc. is a Subsidiary, an amount equal to 50% of the
fair market value of all net proceeds received by the Company or any of its
Subsidiaries from the sale of capital stock of Enova International, Inc.”

3. Clause (e) of Section 9.08 of the Existing Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“(e) in the case of the Company or any Subsidiary, Investments in Non-Domestic
and Non-Wholly Owned Subsidiaries (including Subsidiaries acquired after
December 1, 2008 in accordance with Section 9.17(a)(1)) resulting from its
acquisition or ownership of Stock of, or capital contributions to, such
Subsidiaries but, in each case, only to the extent not prohibited by
Section 9.17(a), provided that (i) after giving effect to each such Investment
the aggregate book

 

2



--------------------------------------------------------------------------------

value of all Investments of the Company and all Subsidiaries in Non-Domestic
Subsidiaries and Non-Wholly Owned Subsidiaries (other than the New Mexican
Subsidiary and the Enova Entities) at such time does not exceed 10% of
Consolidated Net Worth or (ii) such Investment is in the New Mexican Subsidiary
or any of the Enova Entities;”

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants to you as follows:

 

  4.1. Full Disclosure.

Neither the financial statements and other certificates previously provided to
each of the Current Holders pursuant to the provisions of the Existing Note
Purchase Agreement nor the statements made in this Amendment Agreement nor any
other written statements furnished to each of the Current Holders by or on
behalf of the Company in connection with the proposal and negotiation of the
transactions contemplated hereby, taken as a whole, contained any untrue
statement of a material fact or omitted a material fact necessary to make the
statements contained therein and herein not misleading, in each case as of the
time such financial statements or certificates were provided or such statements
were made or furnished. There is no fact known to the Company relating to any
event or circumstance that has occurred or arisen since the date of that the
Company has not disclosed to each of the Current Holders in writing that has had
or, so far as the Company can now reasonably foresee, could reasonably be
expected to have, a Material Adverse Effect.

 

  4.2. Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect. The Company
has all requisite corporate power and authority to enter into and perform its
obligations under this Amendment Agreement.

 

  4.3. Due Authorization.

This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights generally and (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

  4.4. No Defaults.

No Default or Event of Default has occurred and is continuing, either before or
after giving effect to the Amendments.

 

3



--------------------------------------------------------------------------------

  4.5. Notice Concerning the S-1.

The Company shall have delivered to each holder of Notes written notice that a
copy of the S-1 is publicly available at the United States Securities and
Exchange Commission.

 

5. EFFECTIVENESS OF AMENDMENTS.

The Amendments shall become effective as of the first date written above (the
“Effective Date”) upon the satisfaction of the conditions precedent described in
Sections 5.1, 5.2, 5.3 and 5.4 below:

 

  5.1. Execution and Delivery of this Amendment Agreement.

The Company and the Current Holders shall have executed and delivered this
Amendment Agreement.

 

  5.2. Guarantors.

Each Guarantor shall have executed and delivered to you the Consent and
Reaffirmation attached hereto as Exhibit B.

 

  5.3. Sale of Stock of Enova.

The sale of up to 20% of the common stock of Enova pursuant to an initial public
offering as contemplated by, and consistent with the terms of, the S-1, shall
have been completed.

 

  5.4. Representations and Warranties.

The representations and warranties of the Company in this Amendment Agreement
shall be true and correct as of the date hereof.

 

  5.5. Fees and Expenses.

Whether or not the Amendments become effective, the Company will promptly (and
in any event within thirty Business Days of receiving any statement or invoice
therefor) pay all reasonable fees, expenses and costs relating to this Amendment
Agreement, including, but not limited to, the reasonable fees of your special
counsel, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiation and delivery of this Amendment Agreement and any other documents
related hereto. Nothing in this Section shall limit the Company’s obligations
pursuant to Section 11.02 of the Note Purchase Agreement.

 

6. MISCELLANEOUS.

 

  6.1. Part of Existing Note Purchase Agreement; Future References, etc.

This Amendment Agreement shall be construed in connection with and as a part of
the Existing Note Purchase Agreement and, except as expressly amended by this
Amendment Agreement, all terms, conditions and covenants contained in the
Existing Note Purchase

 

4



--------------------------------------------------------------------------------

Agreement are hereby ratified and shall be and remain in full force and effect.
Any and all notices, requests, certificates and other instruments executed and
delivered after the execution and delivery of this Amendment Agreement may refer
to the Existing Note Purchase Agreement without making specific reference to
this Amendment Agreement, but nevertheless all such references shall include
this Amendment Agreement unless the context otherwise requires.

 

  6.2. Successor and Assigns.

This Amendment Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.

 

  6.3. Counterparts.

This Amendment Agreement may be executed in any number of counterparts
(including those transmitted by electronic transmission (including, without
limitation, facsimile and e-mail)), each of which shall be an original but all
of which together shall constitute one instrument. Each counterpart may consist
of a number of copies hereof, each signed by less than all, but together signed
by all, of the parties hereto. Delivery of an executed signature page by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart hereof.

 

  6.4. Governing Law.

THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.

[Remainder of page intentionally left blank; next page is signature page.]

 

5



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this agreement and returning
it to the Company, whereupon it will become a binding agreement among you and
the Company.

 

CASH AMERICA INTERNATIONAL, INC. By:   Austin D. Nettle Name:   Austin D. Nettle
Title:   Vice President - Treasurer

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash America -
2005)]



--------------------------------------------------------------------------------

The foregoing Amendment Agreement is hereby accepted as of the date first above
written. By its execution below, each of the undersigned represents that it is
either the registered owner of one or more of the Notes or is the beneficial
owner of one or more of the Notes and is authorized to enter into this Amendment
Agreement in respect thereof.

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY By:   Guggenheim Partners Asset
Management, LLC, as Investment Advisor   By:   /s/ Micheal Damaso   Name:  
Michael Damaso   Title:   Senior Managing Director NORTH AMERICAN COMPANY FOR
LIFE AND HEALTH INSURANCE By:   Guggenheim Partners Asset Management, LLC, as
Investment Advisor   By:   /s/ Michael Damaso   Name:   Michael Damaso   Title:
  Senior Managing Director EQUITRUST LIFE INSURANCE COMPANY Guggenheim Partners
Asset Management, LLC, as Investment Advisor By:   /s/ Michael Damaso Name:  
Michael Damaso Title:   Senior Managing Director

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash America -
2005)]



--------------------------------------------------------------------------------

FARM BUREAU LIFE INSURANCE COMPANY By:   /s/ Herman L. Riva   Name:   Herman L.
Riva   Title:   Securities Vice President  

 

[Signature Page to Amendment No. 2 to Note Purchase Agreement (Cash America -
2005)]



--------------------------------------------------------------------------------

Annex 1

CURRENT HOLDERS AND OUTSTANDING PRINCIPAL AMOUNTS

 

Name of Current Holder

  

Note Registration Number;
Outstanding Principal
Amount

Midland National Life Insurance Company (issued in the nominee name of Hare &
Co.)

  

No. R-1; $3,333,333.33

No. R-2; $3,333,333.33

No. R-3; $666,666.67

No. R-4; $333,333.33

No. R-9; $1,666,666.67

North American Company for Life and Health Insurance (issued in the nominee name
of Hare & Co.)

  

No. R-5; $666,666.67

No. R-10; $833,333.33

Equitrust Life Insurance Company (issued in the nominee name of Cudd & Co.)

   No. R-7; $1,333,333.33

Farm Bureau Life Insurance Company (issued in the nominee name of Cudd & Co.)

   No. R-8; $1,166,666.67



--------------------------------------------------------------------------------

Exhibit A

CONSENT AND REAFFIRMATION

Each of the undersigned (the “Guarantors”) hereby (i) acknowledges receipt of a
copy of the foregoing Amendment No. 2 to Note Purchase Agreement (the “Second
Amendment”); (ii) consents to the Company’s execution and delivery thereof;
(iii) agrees to be bound thereby; (iv) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the obligations of the
Company to the holders of the Notes pursuant to the terms of that certain Joint
and Several Guaranty, entered into by the Guarantors pursuant to the terms of
the Note Purchase Agreement (the “Guaranty”); and (v) reaffirms that the
Guaranty is and shall continue to remain in full force and effect. Although each
of the Guarantors has been informed of the matters set forth herein and in the
Second Amendment and has acknowledged and agreed to the same, such Guarantors
understand that the holders of the Notes have no obligation to inform any of the
Guarantors of such matters in the future or to seek any of the Guarantors’
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such a duty. Capitalized terms used in this Consent and
Reaffirmation and not otherwise defined herein have the meanings ascribed to
them in the Second Amendment.



--------------------------------------------------------------------------------

In witness whereof, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Second Amendment.

 

GUARANTORS BRONCO PAWN & GUN, INC. CASH AMERICA ADVANCE, INC. CASH AMERICA
FINANCIAL SERVICES, INC. CASH AMERICA FRANCHISING, INC. CASH AMERICA GLOBAL
FINANCING, INC. CASH AMERICA GLOBAL SERVICES, INC. CASH AMERICA HOLDING, INC.
CASH AMERICA, INC. CASH AMERICA, INC. OF ALABAMA CASH AMERICA, INC. OF ALASKA
CASH AMERICA, INC. OF COLORADO CASH AMERICA, INC. OF ILLINOIS CASH AMERICA, INC.
OF INDIANA CASH AMERICA, INC. OF KENTUCKY CASH AMERICA, INC. OF LOUISIANA CASH
AMERICA OF MISSOURI, INC. CASH AMERICA, INC. OF NEVADA CASH AMERICA, INC. OF
NORTH CAROLINA CASH AMERICA, INC. OF OKLAHOMA CASH AMERICA, INC. OF SOUTH
CAROLINA CASH AMERICA, INC. OF TENNESSEE CASH AMERICA, INC. OF UTAH CASH
AMERICA, INC. OF VIRGINIA CASH AMERICA INTERNET SALES, INC. CASH AMERICA OF
MEXICO, INC. CASH AMERICA PAWN, INC. OF OHIO CASHLAND FINANCIAL SERVICES, INC.
CNU DOLLARSDIRECT INC. DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC. EXPRESS CASH
INTERNATIONAL CORPORATION FLORIDA CASH AMERICA, INC. GAMECOCK PAWN & GUN, INC.
GEORGIA CASH AMERICA, INC. HORNET PAWN & GUN, INC. LONGHORN PAWN AND GUN, INC.
MR. PAYROLL CORPORATION OHIO NEIGHBORHOOD FINANCE, INC. RATI HOLDING, INC. TIGER
PAWN & GUN, INC. UPTOWN CITY PAWNERS, INC. VINCENT’S JEWELERS AND LOAN, INC. By
   /s/ Austin D. Nettle      Austin D. Nettle, Vice President & Treasurer



--------------------------------------------------------------------------------

CASH AMERICA MANAGEMENT L.P. CASH AMERICA PAWN L.P. By:    Cash America Holding,
Inc.    The General Partner of each of the foregoing entities    By:    /s/
Austin D. Nettle         Austin D. Nettle, Vice President and Treasurer PF LABOR
HOLDINGS, LLC STRATEGIC RECEIVABLE MANAGEMENT SOLUTIONS, LLC ENOVA FINANCIAL
HOLDINGS, LLC By:    /s/ J. Curtis Linscott      J. Curtis Linscott, Manager  
CNU DOLLARSDIRECT INC. CNU DOLLARSDIRECT LENDING INC. MOBILE LEASING GROUP, INC.
ENOVA ONLINE SERVICES, INC. BILLERS ACCEPTANCE GROUP, LLC CNU ONLINE HOLDINGS,
LLC DEBIT PLUS, LLC NC FINANCIAL SOLUTIONS, LLC By:    /s/ Austin D. Nettle     
Austin D. Nettle, Vice President and Treasurer NC FINANCIAL SOLUTIONS OF
ALABAMA, LLC NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC NC FINANCIAL SOLUTIONS OF
DELAWARE, LLC NC FINANCIAL SOLUTIONS OF IDAHO, LLC NC FINANCIAL SOLUTIONS OF
MISSOURI, LLC NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC NC FINANCIAL SOLUTIONS
OF SOUTH CAROLINA, LLC NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC NC FINANCIAL
SOLUTIONS OF UTAH, LLC NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC By:    NC
Financial Solutions, LLC      The Sole Member of each of the foregoing entities
   By:    /s/ Austin D. Nettle         Austin D. Nettle, Vice President and
Treasurer



--------------------------------------------------------------------------------

CNU OF ALABAMA, LLC CNU OF ALASKA, LLC CNU OF ARIZONA, LLC CNU OF CALIFORNIA,
LLC CNU OF COLORADO, LLC CNU OF DELAWARE, LLC CNU OF FLORIDA, LLC CASHNETUSA OF
FLORIDA, LLC CNU OF HAWAII, LLC CNU OF IDAHO, LLC CNU OF ILLINOIS, LLC CNU OF
INDIANA, LLC CNU OF IOWA, LLC CNU OF KANSAS, LLC CNU OF LOUISIANA, LLC CNU OF
MAINE, LLC CASHNET CSO OF MARYLAND, LLC CNU OF MICHIGAN, LLC CNU OF MINNESOTA,
LLC CNU OF MISSISSIPPI, LLC CNU OF MISSOURI, LLC CNU OF MONTANA, LLC CNU OF
NEVADA, LLC CNU OF NEW HAMPSHIRE, LLC CNU OF NEW MEXICO, LLC CNU OF NORTH
DAKOTA, LLC CNU OF OHIO, LLC OHIO CONSUMER FINANCIAL SOLUTIONS, LLC CNU OF
OKLAHOMA, LLC CNU OF OREGON, LLC CNU OF RHODE ISLAND, LLC CNU OF SOUTH CAROLINA,
LLC CNU OF SOUTH DAKOTA, LLC CNU OF TENNESSEE, LLC CNU OF TEXAS, LLC CNU OF
UTAH, LLC CNU OF VIRGINIA, LLC, CNU OF WASHINGTON, LLC CNU OF WISCONSIN, LLC CNU
WYOMING, LLC CASHEURONET UK, LLC DOLLARSDIRECT, LLC EURONETCASH, LLC TRAFFICGEN,
LLC By:    CNU Online Holdings, LLC      The Sole Member of each of the
foregoing entities    By:    /s/ Austin D. Nettle         Austin D. Nettle, Vice
President and Treasurer



--------------------------------------------------------------------------------

AEL NET MARKETING, LLC AEL NET OF ARIZONA, LLC AEL NET OF CALIFORNIA, LLC AEL
NET OF ILLINOIS, LLC AEL NET OF OHIO, LLC AEL NET OF SOUTH CAROLINA, LLC AEL NET
OF TEXAS, LLC AEL NET OF WISCONSIN ARIZONA CONSUMER FINANCIAL SOLUTIONS, LLC By:
   CNU Online Holdings, LLC    The sole Member of each of the foregoing entities
   By    /s/ Austin D. Nettle         Austin D. Nettle, Vice President &
Treasurer CASHNETUSA CO LLC CASHNETUSA OR LLC THE CHECK GIANT NM, LLC By:    CNU
of New Mexico, LLC    The Sole member of each of the foregoing entities    By:
   CNU Online Holdings, LLC       Its Sole Member    By    /s/ Austin D. Nettle
        Austin D. Nettle, Vice President & Treasurer DEBIT PLUS TECHNOLOGIES,
LLC DEBIT PLUS SERVICES, LLC DEBIT PLUS PAYMENT SOLUTIONS, LLC By:    Debit
Plus, LLC    The Sole Member of each of the foregoing entities    By    /s/
Austin D. Nettle         Austin D. Nettle, Vice President & Treasurer